ALLOWABILITY NOTICE
This action is in response to the amendment filed 7 January 2022. 
	Claims 1 – 28.
	This action has been made Non-Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 January 2022 has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.
 
REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 28 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §102 / §103
	The closest prior art of record includes Macbeth et al. (U.S. 2007/0300185), Macbeth et al. (U.S. 2007/0299795), McFarland et al. (U.S. 2009/0077217), Forstall et al. (U.S. 2007/0118813), and Chu (U.S. 2017/0153771). 
	The combined references of Macbeth et al. (U.S. 2007/0300185), Macbeth et al. (U.S. 2007/0299795), McFarland et al., Forstall et al., and Chu fail to teach the claimed invention.  Applicant's arguments filed on 7 January 2022 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1 – 28 are allowable over this prior art of record (see MPEP 1302.14). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Louch et al. (U.S. 20090024944), which discloses user-centric widgets and dashboards;
Mendoza Tascon (U.S. 20150125834), which discloses a real-time interactive collaboration board;
Ording et al (U.S.  20120096392), which discloses managing workspaces in a user interface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683